Citation Nr: 1112147	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-03 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for post operative residuals of herniated nucleus pulposus, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his son.  



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1945 to December 1946 and in the United States Air Force from January 1952 to July 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision rendered by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  In a September 1952 decision, the RO denied a claim for service connection for herniated nucleus pulposus.  Later, in unappealed July 1973, November 1979, April 1992, July 2002, and March 2005 decisions, the RO denied reopening service connection for post operative residuals of herniated nucleus pulposus.  

2.  The evidence received since the March 2005 RO decision, by itself or in conjunction with previously considered evidence, is not new and material and does not relate to an unestablished fact necessary to substantiate the claim for service connection for post operative residuals of a herniated nucleus pulposus.    



CONCLUSIONS OF LAW

1.  The March 2005 RO decision, which denied reopening service connection for post operative residuals of herniated nucleus pulposus, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (1998).  

2.  In the absence of new and material evidence, the criteria to reopen service connection for post operative residuals of herniated nucleus pulposus have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board must discuss whether VA has satisfied certain duties to notify and assist the claimant in the development of the claim.  These duties to notify and assist a claimant in the development of their claim are prescribed by statute and implemented by regulation that can be found in Title 38 of the United States Code, and Title 38 of the Code of Federal Regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

"The purpose of [section 5103(a)] and [§ 3.159(b)] is to require that VA provide affirmative notification to the claimant prior to the initial decision in the case as to the evidence that is needed and who shall be responsible for providing it."  Overton v. Nicholson, 20 Vet. App. 427, 433 (2006), quoting Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

Here, in March 2008, prior to the adjudication of the claim, he was provided a notice letter.  The letter, unfortunately, did not set forth the requirements to reopen the previously denied claim on the basis of new and material evidence.  It did advise him that the claim was previously denied.  The Board remanded this matter in August 2010 in order to afford the Veteran VCAA-compliant notice.  In September 2010 and January 2011 letters, he was provided VCAA-complaint notice.  He was advised of the definitions of "new and material evidence," and informed that the claim was previously denied because a disability manifested by herniated nucleus pulposus preexisted service and was not aggravated during service.  The letters explained that the Veteran must submit evidence relating to those facts.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial).  

In addition, the content of the notice was appropriate, as it advised the appellant of the types of evidence that he needed to send to VA in order to substantiate the claim, as well as the types of evidence VA would assist in obtaining.  Specifically, he was informed of the responsibility to identify or to submit evidence directly to VA.  In addition, he was informed that the RO would obtain any VA records or other identified medical treatment records.  Furthermore, the RO specifically requested that the appellant provide it with or identify any other additional evidence that could help substantiate the claim, including complete authorizations to obtain VA and private medical evidence.  Finally, the letters advised the appellant of the evidence it had received in connection with the claim.  To the extent that the letters were not issued prior to the initial adjudication of the claim, they were followed by the issuance of a supplemental statement of the case.  As such, the RO has essentially readjudicated the claim thus rendering any error in the timing of the letter nonpredjudical to the appellant.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); see also Medrano v. Nicholson, 21 Vet. App. 165 (2007) (holding that a notice error may be cured by providing compliant notice, followed by a readjudication); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service personnel and treatment records, as well as all identified and available VA and private medical records are associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  

The Board does observe that the Veteran has not been afforded a VA examination in connection with his application to reopen his claim for service connection for asthma.  However, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii) (2009).  

For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran, and accordingly, the Board will proceed to a decision.

II.  Analysis

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as evidence not previously submitted and "material" as evidence related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

Historically, the Veteran initially filed a claim seeking service connection for residuals of a back injury in August 1952.  He reported that he injured it in March 1952 at Donaldson Air Force Base when attempting to lift a wrecker tire.  He reported that it had bothered him ever since.  Among the service treatment records were medical board proceedings initiated in July 1952.  Those records noted that the Veteran was transferred from Donaldson Air Force Base to Maxwell Air Force Base because of pain in his low back and right leg.  The Veteran dated the onset of the illness to January 1, 1952, or about two weeks before he enlisted in the Air Force.  The complaint followed several strains to the low back.  The report noted that the Veteran was treated for low back pain.  The disposition board determined that the condition occurred prior to service and was unchanged by treatment during service.  Also of record was a service treatment records that noted treatment for an inguinal hernia in March 1952.  A May 1952 record noted treatment for a strained sacro-iliac that was present for two months.  In September 1952, the RO denied the claim.  In doing so, it reviewed the Veteran's service treatment records and found that the evidence showed an injury to the low back, manifested by herniated nucleus pulposus of the lumbar spine, occurred in January 1952, prior to entry onto active duty.  The RO found no evidence of aggravation of the preexisting condition.  

Later, in July 1973, the RO again denied the claim.  The RO reviewed the service treatment records and noted that the records included a line of duty determination that the low back injury and herniated nucleus pulposus occurred prior to entry onto active duty.  

It appears that the Veteran attempted to reopen the claim in 1992.  Private treatment records indicated that the Veteran was unable to work since 1979 due to low back symptoms.  A 1983 record noted that he had spinal stenosis and should consider a surgical laminectomy.  Records in 21991 showed a diagnosis of degenerative disc disease.  In an April 1992 letter, the RO denied reopening the claim.  

In April 2002, the Veteran filed another claim to reopen service connection for a low back disability.  He submitted no additional evidence and in July 2002, the RO again denied reopening the claim.  

He filed another claim to reopen in November 2004.  He submitted duplicate copies of his service treatment records and VA outpatient treatment records.  He also submitted a statement that he indicated that he was in receipt of Social Security Administration (SSA) disability benefits.  Unfortunately, a request to obtain the SSA records was unsuccessful, as SSA indicated that the records had been destroyed.  The VA outpatient treatment records showed continuing treatment for low back pain.  In March 2005, the RO denied reopening the claim.  The Veteran filed a notice of disagreement with that decision and in February 2006 was issued a statement of the case.  He did not file a substantive appeal.  As such, this decision is final and constitutes the last final denial of the claim.  

Evidence received since March 2005 decision include VA and private outpatient treatment records, additional duplicate copies of service treatment records, and the Veteran's testimony during the July 2010 videoconference hearing.  The VA outpatient treatment records note continuing treatment for a low back condition.  They do not relate a current back disability to service or address the underlying issue of aggravation of a preexisting disability.  Hence, these records are cumulative and do not require reopening the previously denied claim.  

Private treatment records from Dr. Hunter and Liberty National Life Insurance date back to 1982.  They document a surgical complete laminectomy in 1983.  A Liberty National Life Insurance record sheds light on the reason for the Veteran's receipt of SSA benefits.  It indicates that he suffered a ruptured disc in the summer of 1979 and has not returned to work.  While these records are new, they do not relate to an unestablished fact necessary to decide the claim.  Rather, they show evidence of an intercurrent cause of a low back disability and do not address incurrence of a low back disability during service.  Hence, these records are not material and do not necessitate reopening of the claim.  

A 1984 record from Dr. R. F. P. notes the history as reported by the Veteran that he had a "slipped disc" while serving in the Air Force.  The report also notes that he re-injured his back in 1956 when he "ruptured two discs."  This report restates the history as currently contended by the Veteran.  That history, however, is clearly contradicted by the official service department records.  In addition, the reference to yet another post-service injury to the back that has not been reported by the Veteran clearly calls into question his credibility and thus, does not constitute new and material evidence sufficient to reopen the previously denied claim.  

As to the Veteran's and his son's testimony, they continue to allege that the Veteran had no preexisting back condition and that he sustained a back injury during his second period of service in the U.S. Air Force.  These contentions have previously been considered and they directly contradict the official service records including the physical evaluation board findings.  In addition, these lay statements proffered by the Veteran cannot be considered material as to the crucial medical question presented.  In Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court noted '[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. 5108.' The Board is clearly aware of the relaxed standard that has developed over the recent years with respect to accepting lay evidence in lieu of a medical opinion.  However, the Board is equally aware of no Court decision that has overruled the holding in Routen.

Finally, in a recent case, the Board notes that the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Unlike Shade, the Board has not failed to properly apply 38 C.F.R. § 3.156(a) to the evidence presented in the current claim to reopen.  Here, as noted in detail above, new evidence of record was not found to be material as it did not relate to an unestablished fact necessary to substantiate the claim.  Evidence previously of record failed to relate the Veteran's low back disability to his active service.  The newly submitted evidence of record, while showing treatment for current treatment for a low back disability still fails to show that the Veteran suffered from a low back disability in service, that any pre-existing low back disability condition was aggravated by service or that a current low back disability is otherwise related to his active service.  When considering newly submitted evidence in conjunction with the evidence previously of record, the Board has not required the Veteran to submit evidence as to each previously unproven element of his claim.  

Additionally, the concurring opinion in the Shade decision specifically pointed out that if evidence supporting the claim is insufficient to trigger the duty to assist when old and new evidence is considered together, then the new-and-material standard has not been met and the claim should not been reopened.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  In this case, the Board notes that evidence supporting the Veteran's claim is insufficient to trigger the duty to assist under VCAA.


ORDER

In the absence of new and material evidence, the request to reopen the previously denied claim of service connection for post operative residuals of herniated nucleus pulposus is denied.  



____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


